          Case 3:19-cv-02161-VC Document 66 Filed 04/09/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  CHAUENGA M HAKEEM,                               Case No. 19-cv-02161-VC
                 Plaintiff,
                                                   ORDER RE PENDING SUMMARY
          v.                                       JUDGMENT MOTION AND
                                                   UPCOMING CMC
  TRANSDEV SERVICES, INC., et al.,
                 Defendants.

       The Court has determined that it would be unfair to grant the defendants’ summary
judgment motion against the certified class on the pre-employment drug test claim without
considering the Coleman declaration. The question is now how this case should proceed. The
parties should be prepared to discuss this issue at the Further Case Management Conference on
April 21, including as it relates to whether discovery should be reopened to allow the defendants
to depose just Coleman, or whether it should be reopened more broadly; whether the pending
summary judgment motion should be held under consideration, or denied without prejudice to
refiling it after completion of further discovery; and what should happen to the blended paycheck
claim in the meantime. The parties should file a joint case management statement by April 14
discussing these and any other issues they wish to address; they need not follow the format
prescribed by the local rules.



       IT IS SO ORDERED.

Dated: April 9, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
